Per Curiam.

The substantial justice of this case would appear to be with the judgment. But it cannot be supported, without a violation of a settled rule of law. The cause of action has once been tried, and it would be a dangerous principle to allow a judgment to be opened and the cause of action again tried, by another justice, on the ground of a mistake in the former trial. If such mistake was made, it cannot be corrected in this way. The judgment must accordingly be reversed.
Judgment reversed.